Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 1 of 35 PageID #: 5
 Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 2 of 35 PageID #: 6
                                                 EFiled: Jan 17 2020 04:04PM EST
                                                 Transaction ID 64635618
                                                 Case No. 2020-0035-
   IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


ASCENDA BIOSCIENCES LLC,                 )
            Plaintiff,                   )
                                         )
            v.                           )   C.A. No.
                                         )
PERRY LITTLE,                            )
                                         )
                   Defendant.            )

           VERIFIED COMPLAINT FOR INJUNCTIVE RELIEF

      Plaintiff, Ascenda Biosciences, LLC (“Ascenda” or the “Company”), by and

through its undersigned counsel, files this Verified Complaint against Defendant

Perry Little. In support thereof, Ascenda avers the following:

                                Nature of the Action

      1.    This is an action seeking both injunctive relief and money damages

against Defendant Perry Little as a result of his breach of a non-competition

agreement by obtaining employment with a company that competes with Ascenda

and for the misappropriation of Ascenda’s trade secrets in violation of the

Delaware Uniform Trade Secrets Act, 6 Del. C. §2001-2009 (“DUTSA”) and the

non-competition agreement.
 Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 3 of 35 PageID #: 7




                                      The Parties

      2.     Ascenda is a Delaware Limited Liability Corporation organized under

the laws of the State of Delaware that was formerly known as Diagnostic

Reference Group, LLC.

      3.     Defendant Perry Little (“Mr. Little”) is an individual who resides at

5710 Blair Valley Run, Cumming, Georgia 30040. Mr. Little was the former Chief

Operating Officer of Ascenda and had direct access to all of Ascenda’s

confidential and proprietary information about its business operations.

                                      Jurisdiction

      4.     This Court has subject matter jurisdiction over the claims set forth

herein pursuant to 10 Del.C. §§ 341 and 342 because Plaintiff’s primary claims are

equitable for which it seeks equitable relief, namely the issuance of injunctions.

      5.     This Court has personal jurisdiction over Mr. Little based upon his

express consent to the jurisdiction of this Court in the non-competition agreement

that serves as the basis for Plaintiff’s claims.

                                  Background Facts

      6.     Ascenda was formed in June 2012 to provide polymerase chain

reaction (“PCR”) based laboratory testing on samples from healthcare providers

throughout the United States and the world. PCR testing is a technique used to
    Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 4 of 35 PageID #: 8




amplify trace amounts of DNA in a sample and, with a very high probability,

identify the source of a pathogen.1

        7.    Ascenda utilizes a unique formula for conducting PCR testing that

derives significant independent economic value from its proprietary and

confidential nature. The testing process is not generally known or readily

ascertainable by others or to the public, which provides a competitive advantage

over anyone else attempting to provide similar services.

        8.    Ascenda has a legitimate business interest in its unique PCR testing

process that has allowed it to develop substantial relationships with its existing

clients, customer goodwill throughout the United States and parts of the world and

develop similar relationships with prospective clients.

        9.    Ascenda also has a legitimate business interest in the substantial

relationships with prospective and/or existing customers, vendors, or clients,

goodwill associated with customers or clients, and/or the extraordinary or

specialized training provided to employees. Ascenda’s PCR testing process is a

trade secret under the DUTSA.

        10.   In 2015, Mr. Little was hired by Ascenda as the Company’s Vice

President and Director of Business Development. As Vice President, he ran sales


1
       As noted, the original name of the Company was Diagnostic Reference Group, LLC,
which was formed in 2012. The Company changed its name in 2017. So to avoid any
confusion, the Company will be referred to at all times in this Complaint as Ascenda.
 Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 5 of 35 PageID #: 9




of the PCR testing business to medical professionals, medical practices and

individuals. In his position, Mr. Little had direct access to confidential information

and technology relating to Ascenda’s proprietary laboratory testing process and its

client base.

      11.      On June 7, 2016, in furtherance of his employment, Mr. Little signed

an Employee Non-Competition and Non-Solicitation Agreement (“Non-Compete

Agreement”). Pursuant to the terms of the Non-Compete Agreement, Mr. Little

agreed that for a period of one (1) year after his employment with the Company

ended for any reason, he shall not, directly or indirectly, own, manage, operate or

provide, as an officer, director, employee, consultant, owner, partner, or in any

other capacity, any business which provides PCR based testing on the digestive

system in areas where Ascenda was providing this testing or provides products and

services which he was aware that Ascenda intended to do business. Exhibit A.

      12.      The Non-Compete Agreement also required that upon leaving the

Company, Mr. Little shall return all documents, drawings, notes, memoranda,

processes, specifications, devices, formulas, email, of any kind, together with all

copies thereof, and any other material containing or disclosing company

information, inventions and processes, third party information including client or

customer information and/or proprietary information of the Company. Exhibit A.
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 6 of 35 PageID #: 10




          13.   Mr. Little was subsequently promoted to Chief Operating Officer in

2017, where he was the primary person responsible for the running of the PCR

testing operations and the growth of the Company into other areas such as cancer

testing and other work consistent with that of the position of Chief Operating

Officer.

          14.   During his time with Ascenda, Mr. Perry was not very computer

savvy so he depended heavily upon his wife, Lynn, to perform many computer

functions for his work. She monitored Mr. Little’s emails, created and submitted

field status reports, reviewed documents he drafted, performed several other

administrative functions on the computer to add to his productivity and was

provided with access to confidential and proprietary Company information by Mr.

Little.

          15.   In 2019, when a new Chief Operating Officer was hired, Mr. Little

was demoted back to Vice President and Director of Business Development. In

this position, Mr. Little was required, in addition to overseeing the entire sales

force, to sell Ascenda’s PCR testing to customers. Later when Mr. Little could not

manage the sales force, he was again demoted, this time to a member of the sales

force. In this position, he directly sold the PCR testing to clients and medical

professionals.
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 7 of 35 PageID #: 11




      16.     During the course of his employment, Mr. Little was reprimanded on

a number of occasions due to, among other things, his failure to complete various

work assignments in a timely manner, presenting incomplete or incorrect work

product and due to a significant decrease in the performance of his sales staff.

      17.     On January 18, 2019, Mr. Little was provided with a Performance

Improvement Period Notice that identified deficiencies in his work and provided

expectations for improvement. Exhibit B. After Mr. Little failed to improve his

performance and meet the Company’s expectations, on October 4, 2019, he was

terminated.

      18.     As a gesture of kindness and appreciation for Mr. Little’s work during

the various downturns in the Company’s business—and despite his poor

performance—Ascenda offered him a severance. Under the severance agreement

proposed, Mr. Little would have been paid the equivalent of approximately one

month of his prior salary. The agreement also reiterated Mr. Little’s obligations

under the Non-Compete Agreement not to work for or with a competitor and to

return, among other things, property, documents, and information of the Company.

      19.     Mr. Little declined the severance agreement but conveyed to Ascenda

that he was receptive to continuing to negotiate an acceptable agreement, and that

he had engaged an economic expert to value the worth of his agreeing to the terms
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 8 of 35 PageID #: 12




in the severance agreement.     He later indicated that the estimated value was

between $7,632,375.00 and $39,745,700.00.

      20.    Ascenda was confounded by this off the wall valuation and response,

especially considering Ascenda had no obligation to offer any severance and Mr.

Little’s annual salary, at its highest, was no more than one hundred eighty thousand

dollars ($180,000.00).

      21.    Ascenda believes that Mr. Little had retained confidential and

proprietary information about the Company’s testing procedures and protocols and

was attempting to extort its return. This is the only possible basis that an expert

could have issued such a significant value on his signature on the severance

agreement.

      22.    Ascenda advised Mr. Little that the parties obviously viewed the

intent of the severance agreement differently. It reiterated that the purpose of the

severance agreement was to express the Company’s gratitude for Mr. Little’s time

with the Company. Based on the counteroffer and the manner in which Mr. Little

was using the severance agreement to extort money, Ascenda withdrew the

severance offer.   Ascenda advised Mr. Little whether or not he signed the

severance agreement, he was still obligated to the terms of the Non-Compete

Agreement, specifically to return all Company property and information. Ascenda
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 9 of 35 PageID #: 13




requested his assurance that he had complied with the Non-Compete Agreement

and returned all documents and information in his possession or control.

      23.   Mr. Little responded that he was unaware “of any contractual or legal

obligation” to do so. Ascenda viewed this as an attempt to avoid the responsibility

to return, among other things, company property, documents and information, in

his possession, specifically the information provided to the economic expert in

calculating his estimated valuations. Ascenda believes that Mr. Little has retained

marketing materials, budgeting information, purchase orders, emails (including

emails downloading Company information), weekly numbers (sales, production,

revenue, expenses, spending, status of current affairs of the Company), third party

information including client and customer information and/or proprietary

information and several other documents that enabled him to do his job as the

Chief Operating Officer and Vice President and Director of Business Development

which were downloaded by his wife.

      24.   In addition, to his refusal to return Company property, documents and

information, on December 4, 2019, Mr. Little contacted Ascenda’s current Vice

President of Operations and asked her to provide a referral for a job he had applied

for with GeneID Lab, Advanced Molecular Diagnostics (“GeneID”). GeneID is a

government accredited, Molecular Testing Laboratory specializing in gene DNA

sequencing. It’s testing searches for DNA mutations known to contribute to the
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 10 of 35 PageID #: 14




development of certain cancers, the very area Mr. Little knew was a target of

Ascenda.

      25.     Mr. Little requested the Vice President Operations withhold facts to

his potential future employers if they ask by not telling them he was fired, his

performance was poor or tell them Ascenda was on the verge of going out of

business.

      26.     Ascenda believes that Mr. Little has been hired by GeneID thereby

breaching the terms of the Non-Compete Agreement. His avoidance of Ascenda’s

request to confirm return of Company information and documents, his allowance

of his wife to have access to and download Company information and the

extremely large valuation issued by his expert demonstrates that Mr. Little has

further breached the Non-Compete by retaining Company confidential and

proprietary information, also a violation of the DUTSA, for which Ascenda does

not have an adequate remedy at law.

                                     COUNT I
            (Injunctive Relief- Confidential and Propriety Information)

      27.     Ascenda repeats and realleges the allegations set forth in Paragraphs

1-26 and incorporates the same by reference as if fully set forth herein.

      28.     Mr. Little agreed to the Non-Compete Agreement. Pursuant to the

terms, he was required to return all Company Property in his possession and is

prohibited from using any of this information regarding or relating to Ascenda’s
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 11 of 35 PageID #: 15




laboratory testing process, its business model, or operations in the future. Exhibit

A.

      29.   During the course of his employment, Mr. Little had access to and

gave his wife access to Company information and documents to assist him in doing

his work. After he was terminated, he returned very few pieces of information.

Then when he was offered a severance, Mr. Little countered with an exorbitant

valuation of his worth that could only be explained if he had taken confidential and

proprietary information and was trying to sell it back to the Company. When

asked to confirm he had returned all information and documents his response was

“we are not aware of any contractual or legal obligation to supplement that

production of documents and information”. This statement implies that Mr. Little

does in fact have proprietary information within his possession and control.

      30.   Mr. Little’s actions demonstrate a clear violation of the terms of the

Non-Compete. Ascenda believes that Mr. Little has retained, among other things,

such information and documents as marketing materials, budgeting information,

purchase orders, emails (including emails downloading Company information),

weekly numbers (sales, production, revenue, expenses, spending, status of current

affairs of the Company), third party information including client and customer

information and/or proprietary information and several other documents.
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 12 of 35 PageID #: 16




      31.    Ascenda has suffered and will continue to suffer irreparable harm

unless an injunction is entered to stop Mr. Little’s wrongful conduct.

      32.    Ascenda has no adequate remedy at law.               The Non-compete

Agreement recognizes that a breach of the agreement will cause irreparable harm

for which there is no adequate remedy at law. Id.

                                   COUNT II
                        (Injunctive Relief- Non-Compete)

      33.    Ascenda repeats and realleges the allegations set forth in Paragraphs

1-32 and incorporates the same by reference as if fully set forth herein.

      34.    The Non-Compete Agreement prohibits Mr. Little for a period of one

(1) year after his termination from, directly or indirectly, working for a business

which provides PCR based testing on the digestive system in areas where Ascenda

was providing this testing at the time of his termination or provides products and

services which he was aware that Ascenda intended to do business.

      35.    On December 4, 2019, Mr. Little asked Ascenda’s current Vice

President of Operations to provide a referral for a job he had applied for with

GeneID Lab, Advanced Molecular Diagnostics (“GeneID”).                   GeneID is a

government accredited, Molecular Testing Laboratory specializing in gene DNA

sequencing. It’s testing searches for DNA mutations known to contribute to the

development of certain cancers, the very area Mr. Little knew was a target of

Ascenda.
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 13 of 35 PageID #: 17




      36.    Ascenda believes that Mr. Little has been hired by GeneID, likely as a

salesperson, to sell the same or similar PCR testing he was aware that Ascenda

planned to provide in the future.

      37.    Ascenda has suffered and will continue to suffer irreparable harm

unless an injunction is entered to stop Mr. Little’s wrongful conduct.

      38.    Ascenda has no adequate remedy at law.               The Non-compete

Agreement recognizes that a breach of the agreement will cause irreparable harm

for which there is no adequate remedy at law.

                                 COUNT III
                       (Misappropriation of Trade Secrets)

      39.    Ascenda repeats and realleges the allegations set forth in Paragraphs

1-38 and incorporates the same by reference as if fully set forth herein.

      40.    Mr. Little, and his wife, had access to confidential and proprietary

information while he was employed by Ascenda. This information, based upon its

nature and Ascenda’s attempts to limits its exposure, constitutes trade secrets under

the DUTSA.

      41.    Ascenda made reasonable efforts to maintain the privacy and secrecy

of the information by, among other things, including provisions in terms in the

Non-Compete Agreements that required Mr. Little, and other employees, to return

all Company information and documents in his possession or in the possession of
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 14 of 35 PageID #: 18




third parties upon his termination and he agreed not to use any such information in

the future.

      42.      Ascenda’s trade secrets have independent economic value that could

not have been generated or developed absent substantial effort, expense and time.

The critical core of the information was not something that Mr. Little created or

possessed the knowledge or ability to create therefore it would not be within his

personal knowledge and/or talents.

      43.      Mr. Little misappropriated Ascenda’s trade secrets by willfully and

maliciously stealing them and agreeing to return this information as a part of the

Non-Compete Agreement but failing to do so.         It is evident in his dogmatic

contentions that a severance of somewhere between $7,632,375.00 and

$39,745,700.00 was appropriate, that Mr. Little was attempting to misappropriate

Ascenda’s confidential and proprietary information by selling it for a profit. Mr.

Little has done so with the knowledge that Ascenda has not consented to the

release or utilization of the information. Ascenda has taken reasonable efforts to

maintain the privacy and secrecy of the information by, among other things,

including provisions in the Non-Compete Agreement that required the return of the

information.
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 15 of 35 PageID #: 19




      44.    As a result of Mr. Little’s wrongful conduct, Ascenda has suffered

pecuniary losses in an amount to be determined at trial and/or Mr. Little has been

unjustly enriched by the misappropriation of the information.

      WHEREFORE, Plaintiff Ascenda Biosciences, LLC respectfully requests

that the Court grant the following relief:

      A.     Permanent Injunctive Relief barring Defendant Perry Little from

working for, in any way, GeneID Lab, Advanced Molecular Diagnostics or any

other entity operate a business that provides PCR testing in competition with

Ascenda for a period of one (1) year from the date of the order;

      B.     Defendant Perry Little be ordered to immediately return all

documents, data, correspondence or information, stored upon electronic media or

other means, in his possession, custody or control or that were given to third

parties such as his wife Lynn Little and sign an affidavit subject to the jurisdiction

of this Court indicating such;

      C.     Permanent Injunctive Relief barring Defendant Perry Little from

using, sharing, disclosing or rely upon in any way, upon confidential and

proprietary information belonging to Ascenda consisting of trade secrets,

procedures, methods, processes, protocols, sequences, ideas, data, customer

information and information concerning Ascenda’s technical information,
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 16 of 35 PageID #: 20




strategies, testing, protocols, procedures, development and other data relating to its

PCR laboratory testing process;

      D.     That Defendant Perry Little be barred from posting, advertising,

distributing and/or selling information, knowledge, technology or testing protocols

misappropriated from Ascenda;

      E.     That the Court enter an award of compensatory damages in favor of

Ascenda and against Defendant Perry Little in an amount to be determined at trial

for violating the Delaware Uniform Trade Secrets Act;

      F.     That the Court award Ascenda exemplary damages pursuant to the

Delaware Uniform Trade Secrets Act, 6 Del. C. § 2001, et seq.;

      G.     That the Court award Ascenda their costs and expenses, pre-judgment

and post-judgment interest, and attorneys’ fees in the prosecution of this case; and

      H.     That the Court awards such other and further relief as it deems just

and equitable.

                                       MOORE AND RUTT, P.A.

                                       /s/ Scott G. Wilcox
                                       Scott G. Wilcox, Esq. (DE ID 3882)
                                       The Mill
                                       1007 North Orange Street, Suite 446
                                       Wilmington, DE 19801
                                       Telephone: 302.463.7537
                                       swilcox@mooreandrutt.com

Dated: January 17, 2020                Attorneys for Plaintiff Ascenda BioSciences,
                                       LLC
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 17 of 35 PageID #: 21
                                                 EFiled: Jan 17 2020 04:04PM EST
                                                 Transaction ID 64635618
                                                 Case No. 2020-0035-
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 18 of 35 PageID #: 22
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 19 of 35 PageID #: 23
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 20 of 35 PageID #: 24
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 21 of 35 PageID #: 25
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 22 of 35 PageID #: 26
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 23 of 35 PageID #: 27
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 24 of 35 PageID #: 28
                                                 EFiled: Jan 17 2020 04:04PM EST
                                                 Transaction ID 64635618
                                                 Case No. 2020-0035-
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 25 of 35 PageID #: 29
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 26 of 35 PageID #: 30
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 27 of 35 PageID #: 31
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 28 of 35 PageID #: 32
                                                 EFiled: Jan 17 2020 04:04PM EST
                                                 Transaction ID 64635618
                                                 Case No. 2020-0035-
       Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 29 of 35 PageID #: 33
                                                        EFiled: Jan 23 2020 03:12PM EST
                                                        Transaction ID 64651731
                                 MOORE & RUTT, P.A. Case No. 2020-0035-KSJM
                                             ATTORNEYS AT LAW

                                             GEORGETOWN OFFICE
             MILFORD OFFICE                      P.O. BOX 554                WILMINGTON OFFICE
               P.O. BOX 612                 122 W. MARKET STREET          1007 NORTH ORANGE STREET
           830 S. DUPONT BLVD.              GEORGETOWN, DE 19947                   SUITE 446
            MILFORD, DE 19963                   (302) 856-9568              WILMINGTON, DE 19801
    (302) 424-2240 FAX (302) 424-0468         FAX: (302) 856-4518               (302) 463-7537
     (Wed. & Thurs. & By Appointment)                                         FAX: (302) 856-4518

J. EVERETT MOORE JR*                                                                               * DE and DC
DAVID N. RUTT**                                                                                   ** DE and PA
                                                                                                *** DE and MD
SCOTT G. WILCOX
JAMES P. SHARP***
                                                                                   Reply To _X__ Georgetown
DORIAN ROWE KLEINSTUBER
                                                                                            ___ Milford
RYAN T. ADAMS
                                                                                            ___ Wilmington
ANNE L. BARNETT
                                             January 23, 2020


       Register in Chancery
       Court of Chancery Court
       State of Delaware
       500 North King Street
       Wilmington, DE 19801

                        Re:     Ascenda BioSciences LLC v. Perry Little
                                Case No.: 2020-0035

       Dear Register in Chancery:

                This firm represents Plaintiff, Asenda BioSciences LLC in the above-

       captioned case. Plaintiff requests that a summons be issued to the Plaintiff to serve

       Defendant pursuant to Delaware’s Long Arm Statute (10 Del. C. §3104) at the

       following via Certified Mail – Return Receipt Requested:

                Defendant Perry Little
                5710 Blair Valley Run
                Cumming, Georgia 30040
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 30 of 35 PageID #: 34


     I am available at the call of the Court to address any matters.


                                            Respectfully submitted,

                                            /s/ Scott G. Wilcox

                                            Scott G. Wilcox (#3882)
                                            Words: 209
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 31 of 35 PageID #: 35
                                                 EFiled: Jan 30 2020 12:12PM EST
                                                 Transaction ID 64673088
                                                 Case No. 2020-0035-KSJM
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 32 of 35 PageID #: 36
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 33 of 35 PageID #: 37
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 34 of 35 PageID #: 38
Case 1:20-cv-00278-RGA Document 1-1 Filed 02/25/20 Page 35 of 35 PageID #: 39
